Citation Nr: 0928627	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 2001 to 
October 2005.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board acknowledges the representative's remarks 
concerning the evaluation of dermatitis.  However, the 
appellant filed a substantive appeal, VA Form 9, on the issue 
of entitlement to service connection for plantar fasciitis 
alone.  Therefore, the Board does not have jurisdiction over 
the matter of evaluation of dermatitis of the hands at this 
time.


FINDING OF FACT

Plantar fasciitis is not currently shown.


CONCLUSION OF LAW

Plantar fasciitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

In this case, the record shows that the appellant 
participated in the Benefits Delivery at Discharge Program 
(BDD) and filed his claim in August 2005, prior to his 
discharge from service.  As part of the BDD program, he was 
provided with the information and evidence necessary to 
substantiate his claim.  Specifically, the agency of original 
jurisdiction (AOJ) notified the appellant of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The AOJ satisfied its duty to notify the appellant under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  By 
correspondence dated in August 2005, the appellant signed the 
notice letter indicating his understanding of the 
requirements, and signified that he had no additional 
evidence to substantiate his claim.  Thus, the appellant has 
been able to participate effectively in the processing of his 
claim.

By correspondence dated in March 2006, the appellant received 
notice regarding the process by which disability ratings and 
effective date are established.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Also, in August 2008, 
the AOJ sent the appellant a formal VCAA letter outlining the 
information and evidence is necessary to substantiate the 
claim.

The Board finds that VA has essentially complied with 
statutory notice requirements as outlined above.  VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records have been associated with the claims folder.  VA 
afforded the appellant an opportunity to appear for a 
hearing.  Additionally, VA afforded the appellant an 
examination in November 2005.  The adequacy of this 
examination has been challenged by the appellant and his 
representative.  However, the Board finds that the recent VA 
examination is adequate as it reflects a pertinent medical 
history, clinical findings, and a diagnosis to the extent 
possible based on examination.  Although the appellant 
disputes that weight-bearing was tested, which he believes 
would prove his disability, the examination report addresses 
gait, posture, and absence of signs of abnormal weight-
bearing.  Also, regarding how the x-rays were conducted or 
the feet examined (sitting versus standing), the Board 
believes that those matters are within the province of the 
examiner as a medical professional.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed condition is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The appellant seeks service connection for plantar fasciitis.  
Service treatment records show that, on medical examination 
in November 2000, the appellant denied foot trouble and 
clinical evaluation was normal including the feet.  In April 
2001, the appellant complained of bilateral foot pain 
diagnosed as plantar fasciitis, and was referred to podiatry 
for shoe inserts.  In July 2001, the appellant presented with 
arch pain in both feet, which had been bothering him for 7 to 
8 months.  The diagnosis was bilateral plantar fasciitis.  
Stretching exercises were explained; he was given insoles; 
and he was advised to continue Motrin.  The appellant was 
seen for foot pain, diagnosed as bilateral plantar fasciitis 
in January 2002.  Symptomatic pes cavus with plantar 
fasciitis was assessed in February 2002.  In May 2002, the 
appellant reported continued foot pain.  The assessment was 
plantar fasciitis.  Custom inserts were provided in May 2002.  
On separation examination dated August 2005, the appellant 
reported a history of foot trouble.  The examiner commented 
that the appellant had been diagnosed with plantar fasciitis 
and treated with insoles without improvement, and that he 
currently managed with Naproxen.  On examination, clinical 
evaluation was normal including the feet.  The examiner noted 
mild asymptomatic pes cavus.

VA examination in November 2005 reflects a history of 
bilateral plantar fasciitis of 5 years duration.  The 
appellant reported foot pain at rest along with weakness, 
stiffness, and swelling.  He reported pain and stiffness with 
walking.  He denied lost time from work because of this 
condition.  Examination of the feet showed no signs of 
abnormal weight-bearing.  Posture and gait were within normal 
limits.  The appellant did not require an assistive device 
for ambulation or support with his shoes.  No tenderness, 
weakness, edema, atrophy, and circulation disturbances were 
found in either foot.  Pes planus was not present.  There was 
no limitation on standing or walking.  Non-weight bearing x-
rays of the feet were within normal limits.  The physician 
stated that "For the claimant's claimed condition of 
bilateral plantar fasciitis, there is no diagnosis because 
there is no pathology to render a diagnosis."

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for plantar fasciitis.  While plantar fasciitis is 
shown in service, this condition was not found on service 
separation examination in August 2005 or on VA examination in 
November 2005.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Absent evidence that the 
claimed disability currently exists, service connection is 
not warranted.

The Board has considered that the appellant is competent to 
report foot pain.  Layno v. Brown, 6 Vet.App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  However, in this regard, the Board notes that the 
appellant has not identified or produced any evidence, 
medical or otherwise, that would tend to show current disease 
or injury to account for his current complaints.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Similarly, the Federal Circuit has noted that in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (2001).  To the extent 
that the appellant reports that he still has fasciitis, the 
Board concludes that the observations of the skilled 
professionals at separation and for the VA examination are 
far more probative as to the existence of pathology and 
disability.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Service connection for plantar fasciitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


